IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1529
                               Filed May 3, 2017


CHRISTOPHER JOHN SIMPSON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Thomas J. Bice,

Judge.



      Christopher Simpson appeals the denial of his postconviction relief

application. REVERSED AND REMANDED.




      R. Ben Stone of Parrish Kruidenier Dunn Boles Gribble Gentry Brown &

Bergmann L.L.P., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee State.




      Heard by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                         2


VAITHESWARAN, Judge.

       A jury found Christopher Simpson guilty of four counts of third-degree

sexual abuse in connection with acts he committed on two boys, ages fourteen

and fifteen.   This court affirmed his judgment and sentences, which, with

enhancements, resulted in four life terms. State v. Simpson, No. 10-1554, 2011

WL 3117888, at *3 (Iowa Ct. App. July 27, 2011).

       Simpson filed a postconviction relief application. The district court denied

the application following an evidentiary hearing. On appeal, Simpson contends

his attorneys were ineffective in failing to: (1) object to expert testimony arguably

vouching for the teens’ credibility and the State’s comments about the expert

during closing argument; (2) challenge the prosecutor’s questioning about a

witness’ invocation of his Fifth Amendment right against self-incrimination; (3)

seek a jury instruction on assault with intent to commit sexual abuse as a lesser

included offense; and (4) challenge the admission of an un-redacted text

message that implied he had a criminal record.            We find the first issue

dispositive.

I.     Vouching

       Simpson contends an expert witness called by the State impermissibly

vouched for the credibility of the teens who testified against him. He specifically

argues the State, through its expert, “engaged in point-by-point reinforcing of

[one victim’s] prior testimony, as well as foreshadowing [the other victim’s]

anticipated future testimony” and his “trial lawyer failed to object to the

continuous and cumulative inadmissible testimony as it happened, and then
                                         3


failed to object as the State, during closing, brought home to the jury the

vouching power of its expert witness to compel a guilty verdict.”

      Simpson’s postconviction attorney raised the issue at the postconviction

hearing and in a post-hearing brief. The postconviction court characterized the

“general gist of” Simpson’s claims as “ineffective assistance of counsel,”

including a claim “that trial counsel failed to object to the State’s closing

arguments suggesting that ‘grooming’ had been done of the victims for sexual

purposes.” The court summarily rejected the issue after concluding Simpson

“had a full and fair opportunity to cross-examine” the expert and the State’s

closing argument did not suggest Simpson committed “prior bad acts.”          We

conclude Simpson preserved error on his claim that trial counsel was ineffective

in failing to object to expert testimony vouching for the credibility of the

complaining witnesses and in failing to object to that portion of the prosecutor’s

closing argument addressing the expert testimony. See Lamasters v. State, 821

N.W.2d 856, 864 (Iowa 2012) (“If the court’s ruling indicates that the court

considered the issue and necessarily ruled on it, even if the court’s reasoning is

‘incomplete or sparse,’ the issue has been preserved.” (citing Meier v. Senecaut,

641 N.W.2d 532, 540 (Iowa 2002))).           But, even assuming the only issue

preserved is Simpson’s ineffective assistance claim relating to the prosecutor’s

closing comments about the expert testimony, that issue cannot be addressed

without first examining the expert testimony.        Accordingly, we begin our

discussion of this issue with the pertinent facts and proceedings.

      The State listed an expert witness to testify to perpetrators’ sexual

grooming behaviors and efforts to desensitize victims. Simpson filed a motion in
                                          4


limine seeking to exclude the expert testimony in its entirety. The district court

denied the motion.

         At trial, the State called Lana Herteen to testify to “child sexual abuse

dynamics.” Simpson objected to the “line of questioning.” The district court

reaffirmed its prior ruling.

         The prosecutor asked Herteen about delayed disclosure of sex abuse by

teens. She cited statistics finding “about 86 percent of adolescents who have

been sexually abused do not tell right away, if ever, though that has to be

couched in the ones that they can confirm.”

         The prosecutor proceeded to question Herteen about “grooming,” which

she defined as “a gradual sexualizing of the relationship between an adult” and a

child.   She also questioned Herteen about “sexualization” of victims.          In the

course of this questioning, the prosecutor asked Herteen about “hypothetical”

facts that focused on “teenagers specifically” and “male teenagers specifically.”

These facts mirrored the narratives of the two boys.

         For example, the teens testified to an incident at Simpson’s pool in which

Simpson “pulled down [one of the teen’s] swimming trunks and threw them out of

the pool.” The prosecutor asked Herteen to address a hypothetical set of facts

that included “depantsing”:


                Q. All right.   Say, hypothetically speaking, depantsing
         somebody in a swimming pool, if that’s done by an adult and that’s
         the only thing that happens, it’s a joke and whatever, that can be
         viewed one way; but if it’s followed by more sexualization, could it
         be pretty much the beginning of the grooming? A. It could be.
                                           5


          The teens also testified that Simpson showed them websites with sexual

content, as well as pornographic DVDs. The prosecutor pursued this testimony

with Herteen, asking her to provide other examples of types of “sexualization”

activity. Herteen responded:

          [I]t can begin with like watching R-rated movies . . . [with] lighter
          sexual themes. It might then progress to some talk or discussion
          about sex and sexuality. And then it may progress to exposure to
          pornography. . . . It can be photographs; it can be something that’s
          on the computer; it can be videos.

          In the same vein, the teens testified about a video they were shown

involving sexual activity by Simpson’s roommate. The prosecutor pursued these

facts with Herteen as follows:

                 Q. Hypothetically speaking, say a teenager is shown a video
          of other children, pornography, child pornography, basically, if that
          person that is seeing it knows one of the people in that video, can
          that make it seem even more normal to the person? Does that
          make sense? A. Yes. I would say whether they know them or not,
          there might be an increased value if they did know them because
          there can be that sense of “Well, this person did this or that and,
          therefore, that is something that can be done, um, something that
          can go on or occur.”

          The teens testified Simpson sat down with the boys as they watched

pornographic videos and he touched himself. The prosecutor proceeded to a

question about masturbation, asking, “[H]ypothetically, if an adult male was to

walk in while . . . a teenager was masturbating,” would a healthy response be to

“sit down and join in?” Herteen replied, “Absolutely not.”

          The teens testified Simpson offered them memberships for an online

game in exchange for oral sex. Herteen discussed children’s “tendency to . . .

focus on the positive aspects of the relationship,” including “gifts” or “promises of

gifts.”
                                            6


       The teens stated Simpson had sex toys in his house.             One of them

testified Simpson told them about the toys and told them how to use them.

Herteen discussed the presence of “sex toys that are visible or within finding of a

teenager.”

       Finally, Herteen discussed a “core of truth” in victims’ testimony and

efforts to coach victims to tell false stories:

               Q. . . . . Are you aware, in your training and experience . . .
       of any kind of research on the ability of, say, teenagers to maintain
       a consistent story over a long period of time if it’s false? A. Yes.
       What becomes important is to look at what the literature refers to as
       a core of truth. Over a period of time—and this is true not just of
       teenagers but people in general—our memories are affected by
       time, there can be some fade. So there can be some—I guess I
       would refer to it as minimal variation. But the core of truth is what
       becomes critical to attend to and to look at, um, what is the
       essence of the person’s statement, I refer to it, or their information
       that they’re offering.
               Q. And, in fact, is there not also literature that if someone is
       told, “you need to tell this lie . . .” for whatever reason, that over a
       period of time, that breaks down, that . . . adolescents in the
       developmental stages that you’re talking about generally cannot
       keep that— A. Yeah. What you’re referring to is what we refer to
       as coaching, coaching someone to lie or be dishonest. And yes, I
       would agree with that. That typically does not hold water over time.
       It eventually starts to unravel or come apart in a way that it lacks
       that core of truth.

       Although Simpson’s attorney objected to Herteen’s testimony as a whole

and reasserted this objection at trial, he failed to object to the testimony

summarized above, as it was elicited.

    Simpson’s attorney also failed to object to the prosecutor’s closing summary

of the grooming activities described by Herteen and the following portion of the

State’s closing argument:
                                        7


      That is grooming, ladies and gentlemen. That is exactly what the
      expert came in here and told you about. And that’s what the
      Defendant did in this case.
             Now, to follow the train of thought for the defense in this
      case, we need to believe the absurd. We have to believe that . . .
      the boys just happen to luck into coming up with a series of facts
      that match, amazingly match, what known convicted sex child
      abusers thrive on to victimize their victims. And that’s what Lana
      Herteen came in and talked about. She’s not talking about this
      case. She’s talking about known convicted sex offenders, what
      they do, how they get their victims primed for sexual abuse and
      then sexually abuse them. And boy, aren’t these people really
      lucky that they happen to come up with the same facts that match
      that?
             They don’t just luck into that, ladies and gentlemen. What
      happened is that he groomed them, and their facts corroborate that.
      They don’t just happen to luck into showing the core truth that Lana
      Herteen tells you is a way to weed out false stories. She gave you
      the pieces of information that you would need to be able to weed
      out false stories, and that’s not here. They don’t just happen to
      show a lack of coaching as Lana Herteen told you about.
             They weren’t coached, so that’s why you can’t find that in
      this case. They do tell you what happened in this case. It’s not a
      false story.

Because counsel failed to object, we review the issue under an ineffective-

assistance-of-counsel rubric, as Simpson requests.          See Strickland v.

Washington, 466 U.S. 668, 687 (1984). Simpson must prove the breach of an

essential duty and prejudice. See id.

      To determine whether there was a breach, we turn to our precedent on

expert testimony in sexual abuse cases.       More than thirty years ago, the

supreme court concluded “expert opinions as to the truthfulness of a witness is

not admissible pursuant to [Iowa Rule of Evidence] 702.” State v. Myers, 382

N.W.2d 91, 97 (Iowa 1986).       The court found expert testimony that young

children do not lie about sexual matters crossed the “‘fine but essential’ line

between an ‘opinion which would be truly helpful to the jury and that which
                                                8

merely conveys a conclusion concerning defendant’s legal guilt.’”                    Id. at 98

(citation omitted).

          As noted, Herteen opined on several matters. We will separately address

each category of her opinions: (A) her reference to statistics on delayed

reporting; (B) her response to hypothetical questions on perpetrators’ grooming

behaviors; and (C) her discussion of a “core of truth” in victims’ testimony and

coaching of victims.

          A.      Statistics

          Statistics regarding the truthfulness of children alleging sexual abuse are

inadmissible. See State v. Tracy, 482 N.W.2d 675, 678 (Iowa 1992) (concluding

an expert’s testimony that “there are probably no more than two or three children

per thousand who come forth with such a serious [sexual abuse] allegation who

are found later to be dishonest” was improper); Myers, 382 N.W.2d 91, 92 (Iowa

1986) (reversing admission of expert testimony that included a statement that

“out of about . . . 75 cases, there was only one . . . where the child was not telling

the truth” and “one in 2500 children . . . did not tell the truth, which would make it

exceedingly rare”); State v. Pitsenbarger, No. 14-0060, 2015 WL 1815989, at *3,

*5 (Iowa Ct. App. Apr. 22, 2015) (reversing admission of expert testimony where

expert testified “research shows that there is 4.7 or about 5 percent of children

who make . . . false allegations”).1 However, statistics on the prevalence of


1
    In Pitsenbarger, we noted that the expert
           relied on the following statistics in her testimony: 72 to 100 percent of kids
           do not disclose abuse; only 11 percent of children actively disclose at first
           opportunity; 53 percent of mothers are not protective of children after they
           disclose; 65 percent of mothers are not supportive of a disclosing child;
           and only 5 percent of children who allege sexual abuse make false
           allegations and ‘most’ of those are caused by collusion with an adult.
                                          9

delayed reporting of sex abuse have been deemed admissible. See State v.

Payton, 481 N.W.2d 325, 327 (Iowa 1992) (“The general subject of . . . [‘delayed

reporting syndrome’] is proper for expert testimony.”); State v. Tjernagel, No. 15-

1519, 2017 WL 108291, at *9 (Iowa Ct. App. Jan. 11, 2017) (concluding counsel

was not ineffective in failing to object to expert’s testimony because “[h]er use of

statistics at trial and comments that ‘most disclosures’ or ‘most children do not

tell right away’ were not comments on whether children lie about sexual abuse,

but rather, comments about when children typically disclose sexual abuse”);

State v. Royce, No. 12-0574, 2013 WL 5508428, at *9 (Iowa Ct App. Oct. 2,

2013) (“The evidence was helpful and relevant to the jury in making their decision

upon the right reasons—the evidence presented—and not based upon a

common misconception or myth that delayed reporting necessarily means the

claim is false.”).

         Herteen testified that “about 86 percent of adolescents who have been

sexually abused do not tell right away, if ever.” Her statistical reference focused

on delayed reporting rather than false allegations and, standing alone, was not

improper. That said, we cannot view her reference in a vacuum. We turn to

whether her answers to hypothetical questions on grooming crossed the “fine

line.”

         B.    Hypothetical Questions on Grooming

         In deciding whether expert responses fall on the right or wrong side of the

line, our courts have focused on how closely the responses were tied to the facts

of the particular case. For example, an expert “was allowed to testify to the

2015 WL 1815989, at *8 n.4.
                                        10


classic characteristics that are exhibited after people have experienced a

trauma.” State v. Gettier, 438 N.W.2d 1, 4 (Iowa 1989). The court found no

abuse of discretion in the admission of this testimony because “[w]hile [the

expert’s] testimony centered around a particular aspect of [a] syndrome,

commonly described as ‘rape trauma syndrome,’ . . . this term was not

specifically referred to in the trial,” the “testimony was framed in a general

context,” and “[t]here was independent evidence presented that the victim

exhibited some of the listed symptoms.” Id. (citations omitted).

      This general/specific distinction was reiterated in State v. Payton, 481

N.W.2d 325 (Iowa 1992). The court found no abuse of discretion in the district

court’s admission of expert testimony that “did not relate to the specific children

in this case.” Payton, 481 N.W.2d at 327. In the court’s view, the expert “was

called only to explain why child sex abuse victims often delay reporting” sex

abuse and the “testimony concerning typical psychological symptoms clearly fell

on the proper side of the line drawn in Myers.” Id.; see also State v. Allen, 565

N.W.2d 333, 338 (Iowa 1997) (concluding experts “did not directly evaluate [the

complaining witness’s] credibility” but “gave their opinions concerning the effects

of her mental condition on her ability to tell the truth” and the “testimony was

permissible to help the jury understand the evidence it heard about [the

complaining witness’s] mental illnesses”); State v. Westmoreland, No. 15-1951,

2017 WL 512479, at *4 (Iowa Ct. App. Feb. 8, 2017) (concluding an expert

“testified to her general practices when interviewing child victims and the process

by which children delay in reporting information about their abuse” and “did not

attempt to improperly link [the child’s] behavior to behaviors observed in known
                                        11

sex abuse victims”); State v. Ingram, No. 15-1984, 2017 WL 514403, at *5 (Iowa

Ct. App. Feb. 8, 2017) (concluding counsel was not ineffective in failing to object

to expert testimony where the expert “discussed generally the symptoms or

behaviors common to children who have experienced sexual abuse,” “explained

behaviors exhibited by both young children and young teens,” and “did not

provide an expert opinion regarding ‘every significant purported and disputed

fact’” (citations omitted)); State v. Lusk, No. 15-1294, 2016 WL 4384672, at *3

(Iowa Ct. App. Aug. 17, 2016) (affirming admission of expert testimony where

forensic interviewer “did not testify the demeanors of [the victims] were consistent

with sexual abuse” but “testified generally about whether child victims of sexual

abuse sometimes delay reporting the abuse”); State v. Huffman, No. 14-1143,

2015 WL 5278980, at *6 (Iowa Ct. App. Sept. 10, 2015) (concluding expert

testimony that children used developmentally appropriate language did not cross

the line); Royce, 2013 WL 5508428, at *9 (concluding testimony did not cross the

line where the expert “testified generally as to the mental state of the child sex

abuse victims and why they may delay reporting sex abuse,” “offered no

testimony as to the truthfulness of [the victim’s] testimony or whether sexual

abuse did or did not occur,” and “did not testify if allegations of child sex abuse

are generally true”); State v. Seevanhsa, 495 N.W.2d 354, 357 (Iowa Ct. App.

1992) (stating “expert testimony regarding [child sexual abuse accommodation

syndrome (CSAAS)] may, in some instances, assist the trier of fact to both

understand the evidence and to determine facts in issue” and concluding the

expert testimony in that case was admissible because “the expert limited her

discussion of CSAAS to generalities,” “did not testify she believed the
                                         12


complainant was credible,” and did not “testify that she believed the complainant

had been sexually abused”); State v. Fox, 480 N.W.2d 897, 899 (Iowa Ct. App.

1991) (finding expert testimony on general criteria used for verifying the

truthfulness of sexual abuse allegations was permissible where the expert “was

testifying about children in general” and “made no assessment of the

complainants’ credibility”); State v. Tonn, 441 N.W.2d 403, 405 (Iowa Ct. App.

1989) (concluding opinion testimony “could help the jury in understanding the

evidence because it explained the delayed reporting symptom that existed in

children who were sexually abused”).

       In stark contrast to the expert testimony in Gettier and Payton, an expert in

another case “testified, without objection, that” a child suffered “from child sexual

abuse accommodation syndrome” and “was telling the truth when she first

reported sexual abuse by her stepfather.” Tracy, 482 N.W2d at 678. The court

concluded the defendant’s attorney breached “an essential duty in failing to make

a timely objection to the testimony.” Id. at 680. The court further found the

prejudice element satisfied based on “the cumulation of this evidence with []

other inadmissible testimony.” Id.

       This court similarly reversed the admission of expert testimony about

sexual abuse trauma where the expert was presented with a hypothetical

question which “outlined all the events the alleged victim had testified preceded

the alleged rape,” thereby “personaliz[ing] the opinion and conclusion.” State v.

Pansegrau, 524 N.W.2d 207, 211 (Iowa Ct. App. 1994).           We concluded “[t]he

testimony exceeded the permissible limits.” Id.; see also Pitsenbarger, 2015 WL

1815989, at *8 (reversing for a new trial where, although the State did “not
                                          13


specifically referenc[e] the testimony, past statements, past actions, and past

behaviors of [the victim],” the expert “in a methodical process . . . bolstered [the

victim’s] credibility by testimony via statistics . . . . including behaviors . . . as

being consistent with the statistics . . . and thus, corroborating [the victim’s]

testimony and lending credence to it”).

       The hypothetical questions posed to Herteen were not as egregious as the

hypothetical question posed to the expert in Pansegrau. And, arguably, some of

the questions simply focused on the general characteristics of abused children.

However, Herteen’s testimony about “depantsing,” exposure to pornography,

masturbation, and gift giving—all based on the teenagers’ unique experiences

with Simpson—have to be viewed in the context of what followed—an exchange

about the “core of truth” in children’s statements and their inability to persist in

telling an untruth. To determine whether this “core of truth” testimony crossed

the line, we return to Myers.

       C.     “Core of Truth” and Coaching Testimony

       Myers categorically prohibited expert testimony on the truthfulness of

witnesses. That holding was reinforced in a trio of recent opinions addressing

expert testimony in child sex abuse cases. See generally State v. Brown, 856

N.W.2d 685 (Iowa 2014); State v. Dudley, 856 N.W.2d 668 (Iowa 2014); State v.

Jaquez, 856 N.W.2d 663 (Iowa 2014).

       In Brown, the court concluded a forensic examiner’s statement that a

child’s disclosure was “significant” and warranted “an investigation” “indirectly

convey[ed] to the jury that [the child was] telling the truth about the alleged abuse

because the authorities should conduct a further investigation into the matter.”
                                          14

856 N.W.2d at 688-89. In Jaquez, the court similarly concluded expert testimony

that a child’s “demeanor was ‘completely consistent with a child who has been

traumatized, particularly multiple times’” was improper because it “indirectly

vouched for [the child’s] credibility thereby commenting on the defendant’s guilt

or innocence.”    856 N.W.2d at 665.         And, in Dudley, the court held expert

testimony that a child’s physical manifestations or symptoms were consistent

with sexual abuse trauma and testimony that the child should receive therapy

and stay away from the defendant “crossed the line.” 856 N.W.2d at 677-78.

       As discussed, Herteen was asked whether an adolescent told to tell a lie

could maintain the lie over a period of time. She responded:

       What you’re referring to is what we refer to as coaching, coaching
       someone to lie or be dishonest. And yes, I would agree with that.
       That typically does not hold water over time. It eventually starts to
       unravel or come apart in a way that it lacks that core of truth.

       Herteen’s testimony was not as direct a comment on witness credibility as

the testimony found impermissible in Myers but was a more direct comment on

the teens’ credibility than the vouching testimony found impermissible in Brown,

Jaquez, and Dudley. While she did not state the teens’ conduct or demeanor

was “consistent with” a syndrome or trauma, and she did not refer to Simpson or

the teens by name, she essentially opined that teens would be unable to sustain

a false story over time or, in other words, lie.

       We recognize expert opinions on the consistency of child statements are

permissible. See Brown, 856 N.W.2d at 688-89 (concluding expert’s statement

that victim “has been consistent in what she has reported to her mother and to

this examiner” were permissible and gave “the jury insight into the witness’s
                                         15

memory and knowledge of the facts”); Dudley, 856 N.W.2d at 678 (“The first

statement by [the expert] was that [the victim’s] statements were consistent

throughout the interview. We do not find this statement crossed the line.”). But

Herteen did more than opine that the teens said the same thing to one witness as

they did to another; she basically said they would be incapable of doing anything

else.

        We also recognize a general statement about coaching may be

permissible. See Dudley, 856 N.W.2d at 678 (concluding a statement about

“participation in therapy, in and of itself, does not mean the therapist is coaching

the victim”). But Herteen did not speak in generalities; she opined that coaching

of adolescents to give false statements “does not hold water over time.”

        Herteen’s opinions, when viewed in their totality, crossed the line. See

Tjernagel, 2017 WL 108291, at *5 (“[N]ot all testimony relating to the subject of

coaching is admissible.”). As in Pitsenbarger, the State methodically elicited

testimony from her that bolstered the teens’ credibility.        Cf. id., 2015 WL

1815989, at *8. We conclude Simpson’s trial attorney had a duty to object to her

testimony as it was elicited and breached that essential duty. Id. (“We conclude

the State crossed the line in its direct examination of [the expert] and defense

counsel failed to object to the form of questioning.”).       We further conclude

Simpson’s attorney had a duty to object to the prosecutor’s discussion of this

testimony in closing argument.

        We turn to the Strickland prejudice prong of the ineffective assistance test.

To satisfy the prejudice prong, an applicant must show “a reasonable probability

that, but for counsel’s unprofessional errors, the results of the proceeding would
                                          16

have been different.” Strickland, 466 U.S. at 694. We have found this standard

satisfied when the evidence of guilt was overwhelming. See State v. Ambrose,

861 N.W.2d 550, 559 (Iowa 2015) (concluding “there was no reasonable

probability the result of the trial would have been different” where “[t]he evidence

of guilt was overwhelming”). However, in opinions raising the propriety of expert

testimony in sex abuse cases, our court has analyzed Strickland prejudice in the

context of witness credibility.    See, e.g., Tjernagel, 2017 WL 108291, at *8

(finding prejudice where “the State’s case . . . rested entirely on the credibility of

the witnesses[,] . . . [t]here was no physical evidence of the alleged abuse and no

witnesses other than the complaining witness,” and “the expert witnesses’

vouching testimony here ‘was pervasive—not just a single statement’”);

Pitsenbarger, 2015 WL 1815989, at *10 (concluding “the result may have been

different if proper objections had been made to exclude the improper testimony”

because “the State’s case . . . rested entirely on the credibility of the witnesses”).

       As discussed, Herteen’s “core of truth” colloquy with the prosecutor was

an endorsement of the teens’ credibility. While the State argues “[a]ny expert

called by the State in a criminal case will offer testimony that supports or

corroborates the victim’s version of events in some fashion,” Herteen’s assertion

that adolescents were essentially incapable of perpetuating falsehoods

amounted to a comment on these teens’ credibility and generated a reasonable

probability that the outcome would have been different had counsel objected and

had the court sustained the objection.

       In reaching this conclusion, we have considered our comments in

Simpson’s direct appeal about the strength of the State’s evidence.               See
                                        17

Simpson, 2011 WL 3117888, at *2. There, we addressed a challenge to the

admission of a text message. We concluded a sufficient foundation was laid for

admission of the text message but, regardless, “[o]ther evidence supporting

Simpson’s convictions was overwhelming.”        Id.   Then and now, we have no

quarrel with the strength of the State’s evidence relative to the text message. But

in this appeal, we are dealing with something far more insidious: an expert’s

usurpation of the fact finder’s role in determining witness credibility. See Myers,

382 N.W.2d at 95 (“Weighing the truthfulness of a witness is a matter reserved

exclusively to the fact finder.”).   And, we are dealing with a constitutional

prejudice standard rather than the non-constitutional harmless error standard at

issue on direct appeal. For these reasons, our statements on direct appeal do

not control our prejudice determination here.           Strickland prejudice was

established.

II.   Conclusion

      We conclude counsel was ineffective in failing to object to Herteen’s

testimony that vouched for the credibility of the teenagers and in failing to object

to the prosecutor’s discussion of the testimony in closing argument. We reverse

the denial of Simpson’s postconviction relief application and remand for a new

trial. In light of our disposition, we find it unnecessary to address the remaining

issues raised by Simpson.

      REVERSED AND REMANDED.

      Danilson, C.J., concurs; Vogel, J., concurs specially.
                                           18


VOGEL, Judge. (concurring specially)

          While I agree with the majority that the expert testimony from Lana

Herteen regarding grooming behavior crossed the line into impermissible

vouching in this case, I write separately to note Simpson’s claim on appeal—that

trial counsel was ineffective in failing to object to the admission of Herteen’s

expert testimony—was not preserved for our review at the postconviction relief

proceeding below.

          At the PCR hearing on July 16, 2015, Simpson’s counsel submitted three

issues to be considered, which were outlined in Simpson’s PCR application: (1)

direct appeal counsel was ineffective for failing to raise the issue of the denial of

the mistrial motion; (2) trial counsel was ineffective for failing to object to the

State’s cross-examination of a witness’s invocation of his Fifth Amendment right

against self-incrimination; and (3) trial counsel was ineffective in not objecting to

the State’s reference in the rebuttal closing argument to Herteen’s discussion of

grooming behaviors.       Following the hearing, the court gave both parties two

weeks to file additional briefing or authorities. On August 10, beyond the two

week deadline set by the court, PCR counsel filed a document entitled “Merits

Brief,” in which he again raised the three issues above and for the first time

raised a challenge to trial counsel’s failure to object to the admission of Herteen’s

testimony under a “miscellaneous issues” heading. In that section PCR counsel

states:

                 After his comprehensive review of the Trial Transcript, the
          undersigned counsel identified the first three issues; however, after
          his extensive review of the case law, he also now believes that he
          should have raised the following issues:
                                           19


                A. Count IV: Trial counsel rendered ineffective counsel in
       failing to object to Expert Herteen’s testimony on pages 245 and
       246, to wit: Expert’s Herteen testimony about teenagers not lying,
       or tell the truth about sexual abuse was inadmissible under Myers.

At the end of the discussion of this issue, counsel goes further to say:

       Counsel believes he should have raised this issue in the original
       application. He understands that the State will likely object;
       however, if the underlying issue has merit, one way, or another it
       will be addressed since counsel offers no reason for not raising it
       other than mere oversight. See Dunbar v. State, 515 N. W.2d 12
       (Iowa 1994) (ineffective assistance of counsel excuses procedural
       default of an issue). So to promote judicial economy, the Court
       might as well address it now. Counsel of course does not object if
       the State needs additional time to address this issue, or to reopen
       record if necessary.

The next issue raised by PCR counsel in his post-PCR “Merits brief” asserted

direct appeal counsel was also ineffective in not raising a challenge to Herteen’s

grooming behavior testimony. PCR counsel goes on to say:

       Again, Counsel candidly admits that he missed this issue. He
       understands either way whether the State, or this Court will rule
       that it is untimely, but believes it makes more sense to go ahead
       and address it now since it will be addressed on post-conviction
       appeal: (1) if the appellate court agrees that the issue has merit;
       and (2) if the court finds that the undersigned counsel should have
       raised it. He believes that he should have, and that it makes more
       sense to address it now rather than on remand 15 months from
       now.

       The district court issued its decision the very next day following the filing of

PCR counsel’s “Merits Brief” that raised these two additional claims. In the PCR

ruling, the district court did not take note of the “Merits Brief” filing or either of the

additional two issues that were raised in the brief. Instead, it confined its ruling to

the three issues raised in the PCR application and during the hearing. PCR

counsel did not file a posttrial motion under Iowa Rule of Civil Procedure 1.904(2)

asking the court to address the two additional claims raised in the “Merits Brief”;
                                        20


instead, thirty days after the court issued its decision, PCR counsel filed a notice

of appeal.

       For an issue to be raised and preserved for review on appeal, the issue

must have been presented to and ruled on by the district court.            Meier v.

Senecaut, 641 N.W.2d 532, 537 (Iowa 2002). “When a district court fails to rule

on an issue properly raised by a party, the party who raised the issue must file a

motion requesting a ruling in order to preserve error for appeal.” Id. While we

are not concerned with the “substance, logic, or detail in the district court’s

decision,” the ruling still needs to indicate that the court “considered the issue

and necessarily ruled on it, even if the court’s reasoning is ‘incomplete or

sparse.’” Lamasters v. State, 821 N.W.2d 856, 864 (Iowa 2012). Here, I see no

indication the court considered the issue of the admissibility of Herteen’s

grooming testimony; it only considered whether trial counsel should have

objected to the State’s closing rebuttal argument that recounted that testimony.

       While the majority in this case combines the challenge to the rebuttal

argument with the challenge to the admissibility of Herteen’s testimony, I see the

two issues as distinctly different. So did PCR counsel as he acknowledged in the

“Merits Brief” that he had not previously raised a challenge to the admissibility of

Herteen’s grooming testimony and pleaded with the PCR court to address the

issue despite its untimeliness.   I would thus conclude that Simpson failed to

preserve error on his claim that trial counsel was ineffective when counsel failed

to object to Herteen’s testimony on grooming, but that does not end my analysis.

       Simpson’s PCR appellate counsel alternatively raises the challenge

through an ineffective-assistance-of-PCR-counsel claim.         See Dunbar, 515
                                           21


N.W.2d at 14-15 (recognizing a PCR applicant has the right to effective

assistance of PCR counsel once counsel is appointed and can raise a claim on

appeal that PCR counsel was ineffective in inadequately raising issues in the

PCR proceeding); see also State v. Fountain, 786 N.W.2d 260, 263 (Iowa 2010)

(“Ineffective-assistance-of-counsel claims are an exception to the traditional

error-preservation rules.”). Simpson claims his PCR counsel was ineffective at

the district court for failing to timely assert his trial counsel was ineffective for not

objecting to Herteen’s grooming testimony.

       When an ineffective-assistance claim is raised for the first time on appeal,

we must determine if the record is adequate to address the claim. Fountain, 786

N.W.2d at 263. If the record is not adequate, it must be preserved for PCR

proceedings. Id. I consider the record here adequate to address the claim of

PCR counsel’s ineffectiveness in light of PCR counsel’s concession in the “Merits

Brief” that the failure to raise the challenge to Herteen’s grooming testimony was

not based on any strategic decision but was “mere oversight.”             See State v.

Bentley, 757 N.W.2d 257, 264 (Iowa 2008) (noting ineffective-assistance claims

are often preserved because “[e]ven a lawyer is entitled to his day in court,

especially when his professional reputation is impugned”). Because there is no

need for additional record to establish why PCR counsel failed to challenge to the

admissibility of Herteen’s testimony, I conclude the claim of PCR counsel

ineffectiveness should be addressed.

       To establish PCR counsel was ineffective, Simpson must demonstrate

counsel failed to perform an essential duty and he suffered prejudice as a result.

See id. at 263. PCR counsel admits to failing to perform an essential duty by
                                        22


failing to raise the challenge to Herteen’s testimony. For all the reasons stated in

the majority opinion, I conclude Herteen’s testimony regarding grooming, when

viewed in its totality, crossed the line into impermissible vouching and trial

counsel breached an essential duty by failing to object to its admission. I agree

Simpson suffered prejudice as a result of trial counsel’s failure to object to the

testimony, and therefore, I also conclude he suffered prejudice by PCR counsel’s

failure to timely raise this issue at PCR. I agree with the majority’s decision to

reverse the denial of Simpson’s PCR application and remand for the entry of an

order granting Simpson a new trial on the criminal charges.